COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:         In re Anthony Louis Harrison
Appellate case number:       01-22-00014-CR
Trial court case number:     635340
Trial court:                 230th District Court of Harris County
Date motion filed:           February 14, 2022
Party filing motion:         Relator, Anthony Louis Harrison
        Relator, Anthony Louis Harrison, has filed a motion for rehearing of this Court’s
January 27, 2022 opinion denying his petition for writ of mandamus. See TEX. R. APP. P.
49.1, 52.9. Relator’s mandamus petition was denied for failure to provide a record
sufficient to establish entitlement to mandamus relief. In his motion for rehearing, relator
includes a copy of the motion he purports to have filed with the trial court in 2019, and
which relator contends the trial court has failed to rule on since it was filed.
        However, the copy of the motion included by relator in his motion for rehearing is
not file-stamped, and as such, does not establish that relator properly filed the motion with
the trial court. See In re Gomez, 602 S.W.3d 71, 74 (Tex. App.—Houston [14th Dist.]
2020, orig. proceeding) (“To establish that the motion was filed, the relator must provide
either a file-stamped copy of the motion or other proof the motion in fact was filed and is
pending before the trial court.”). Further, relator’s motion for rehearing fails to present any
evidence that the motion was properly presented to the trial court, or that he otherwise
made a demand for a ruling. See id. at 73 (“For mandamus relief to be granted in the
context of this case, the record must show (1) the motion was filed and brought to the
attention of the respondent-judge for a ruling, and (2) the respondent-judge has not ruled
on the motion within a reasonable time after the motion was submitted to the court for a
ruling or after the party requested a ruling.”).
      Accordingly, it is ordered that the motion for rehearing is denied.

Judge’s signature:    /s/ April Farris
                     Acting for the Court

Panel consists of: Justices Goodman, Rivas-Molloy, and Farris.

Date: March 8, 2022